NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                        RICK KOSTEROW, Petitioner.

                         No. 1 CA-CR 14-0708 PRPC
                              FILED 1-17-2017


             Appeal from the Superior Court in Yuma County
                        No. S1400CR200600688
              The Honorable Lisa W. Bleich, Commissioner

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Yuma County Attorney’s Office, Yuma
By Charles V. S. Platt
Counsel for Respondent

Law Office of Terri L. Capozzi, Yuma
By Terri L. Capozzi
Counsel for Petitioner
                           STATE v. KOSTEROW
                            Decision of the Court



                        MEMORANDUM DECISION

Judge Donn Kessler delivered the decision of the Court, in which Presiding
Judge Kenton D. Jones and Judge Randall M. Howe joined.


K E S S L E R, Judge:

¶1            Petitioner Rick Kosterow seeks review of the superior court’s
order dismissing his petition for post-conviction relief pursuant to Arizona
Rule of Criminal Procedure 32.1. We review the superior court’s denial of
post-conviction relief for abuse of discretion. State v. Bennett, 213 Ariz. 562,
566, ¶ 17 (2006) (citation omitted). Finding no such abuse of discretion, we
grant review but deny relief.

¶2           A jury found Kosterow guilty of first degree premeditated
murder, conspiracy to commit first degree murder, and first degree felony
murder. The superior court imposed three concurrent life sentences. This
court affirmed the convictions and sentences on appeal. State v. Kosterow, 1
CA-CR 08-0150, 2009 WL 1710279, at *8, ¶ 32 (Ariz. App. June 18, 2009)
(mem. decision).

¶3            Kosterow filed an untimely petition for post-conviction relief
raising claims of police malfeasance, prosecutorial misconduct, and
ineffective assistance of trial and appellate counsel. The superior court
granted relief on the claim of ineffective assistance of counsel involving the
failure to challenge the validity of two murder convictions and sentences
for the death of one person and vacated the conviction and sentence for first
degree felony murder. The superior court further ruled that all the
remaining claims were procedurally precluded and ordered the petition
dismissed.

¶4            We review a ruling on a petition for post-conviction relief for
abuse of discretion. Bennett, 213 Ariz. at 566, ¶ 17 (citation omitted). In
granting relief on one claim and summarily dismissing the balance of the
petition, the superior court issued a ruling that clearly identified, fully
addressed, and correctly resolved the claims raised. Under these
circumstances, we need not repeat that court’s analysis here; instead, we
adopt it. State v. Whipple, 177 Ariz. 272, 274 (App. 1993) (holding when
superior court rules “in a fashion that will allow any court in the future to




                                       2
                          STATE v. KOSTEROW
                           Decision of the Court

understand the resolution[, n]o useful purpose would be served by this
court rehashing the trial court’s correct ruling in [the] written decision.”).

¶5            Accordingly, although we grant review, we deny relief.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        3